DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 07/01/2021
Application is a 371 of PCT/JP2020/002254 01/23/2020
Application claims a FP date of Apr 03, 2019
Claims 1 and 13-14 are independent
Claims 1-14 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 14 recites, inter alia, "A program for causing a computer to…".
After close inspection of the specification, the Examiner interprets the “program” to potentially be stored as a transitory propagating signal and therefore the claim(s) must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. However, the Examiner respectfully submits a claim(s) drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG 212). A suggested preamble might include “a non-transitory computer readable storage medium storing a program, executable by a computer”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: first operation unit, second operation unit, a control unit, the display unit  in claims 1-11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoshikawa (U.S. Patent Publication Number 2016/0191800 A1).

Regarding Claim 1, Yoshikawa discloses  an imaging apparatus (Fig 1A and 1B discloses a camera 100) comprising: 
a first operation unit (Fig 1A – touch panel 70a is capable of detecting touching operation) having a plurality of buttons corresponding to setting items of imaging conditions, and capable of adjusting the setting items according to operation (In ¶0025 Yoshikawa discloses that the operating portion 70 is an operating portion including operating members that receive various operations from a user, such as various switches, buttons and a touch panel); and 
a second operation unit (Fig 1A – control wheel 73) capable of performing a rotating operation and a depressing operation and setting conditions related to the setting items according to operation (Yoshikawa further discloses in ¶0025 that control wheel 73 is an operating member that is included in the operating portion 70 and that can be operated by rotation. A four way D pad key 82 is arranged on the control wheel 73 and includes up, down, left and right buttons allowing user to move a selection item by pressing them.  A SET button 83 is disposed on the center of the control wheel 73).

Regarding Claim 12, Yoshikawa discloses wherein the setting item includes at least any of an iris, a gain, a shutter speed, or a white balance (Yoshikawa in ¶0034 discloses that the mode selection switch 60, shutter button 61 and operating portion 70 are an operating unit for inputting various operation instructions; Further in Fig 5A and in ¶0069 Yoshikawa discloses that the function 503 indicates a shutter speed, the function 504 indicates an iris, the function 505 indicates an ISO speed, the function 506 indicates white balance).

Regarding Claim 13, this claim is a methods claim that has limitation similar to claim 1.  Claim 13 is rejected on the same grounds as Claim 1.

Regarding Claim 14, this claim is a program claim that has limitation similar to claim 1.  Claim 14 is rejected on the same grounds as Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (U.S. Patent Publication Number 2016/0191800 A1) in view of Applicant disclosed prior art Satoh et al. (U. S. Patent Number 6,374,052 B1).

Regarding Claim 8, Yoshikawa discloses the first (Fig 1A – touch panel 70a is capable of detecting touching operation) and second operation unit (Fig 1A – control wheel 73), but fails to clearly disclose wherein the second operation unit is arranged on a front face of a main body on which an optical system is disposed, and the first operation unit is disposed on a side face of the main body.
Instead in a similar endeavor, Satoh discloses wherein the second operation unit (In Figs 1-4 and in Col 4, lines 55-67 and Col 5, lines 1-20, Satoh teaches about the release button 10 which is interpreted as the second operation unit.  The button 10 is of a push button and is used for generating instruction signals for starting (and stopping) the execution of predetermined operations) is arranged on a front face of a main body on which an optical system is disposed (It is clear from Figs 1-4 that this button is arranged in the front face of the main body where the photographic lens barrel 3 is provided), and 
the first operation unit is disposed on a side face of the main body (In Figs 1-4 Satoh further teaches a plurality of operation members (elements 5-8) associated with setting of functions.  These operation members are on the side face of the main body as disclosed in Fig 1-4).
Yoshikawa and Satoh are combinable because both are related to electronic device using plurality of operating units. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the second operating member along the same face as the optical unit as taught by Satoh in the imaging module disclosed by Yoshikawa for ease of operation of the operating member. 
The suggestion/motivation for doing so would have “an operating member located in a position close to the index finger which is advantageous in that the operability of the button is improved” as disclosed by Satoh in Col 7, lines 1-35.
Therefore, it would have been obvious to combine Yoshikawa and Satoh to obtain the invention as specified in claim 8.

Regarding Claim 9, Yoshikawa in view of Satoh discloses wherein the second operation unit is disposed on a side face side of the front face of the main body where the first operation unit is provided, rather than the optical system (Satoh: In Fig 1-3 Satoh clearly shows that the button 10 which has been interpreted as the second operation is in the side close to the operations units (elements 5-8) which has been interpreted as the first operation unit).

Regarding Claim 10, Yoshikawa in view of Satoh discloses wherein the second operation unit is capable of performing a depressing operation from its front (Satoh: Satoh discloses this in Col 5, lines 1-10 where he teaches that the release button 10 is a push-type part.  Yoshikawa: Yoshikawa also discloses that the center wheel 73, interpreted as the second operation unit, has a SET button 83 is disposed on the center of the control wheel 73 which is operated by pressing).

Regarding Claim 11, Yoshikawa in view of Satoh discloses wherein the second operation unit is cylindrical and disposed such that an axial direction of the cylinder is perpendicular to the front face of the main body (Satoh: Satoh teaches in Fig 1-4 and in Col 5, lines 1-15 that the button 10 is cylindrical in shape and is a push-type or push button which is pushed in a direction in parallel with the optical axis of the lenses 3a), and 
the second operation unit (Yoshikawa: Fig 1A – control wheel 73) is rotatable about an axis of the cylinder and capable of being depressed in the axial direction (Yoshikawa: Yoshikawa further discloses in ¶0025 that control wheel 73 is an operating member that is included in the operating portion 70 and that can be operated by rotation.).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 are objected since it depends on objected claim 2

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Arai (U.S. Patent Publication Number 2016/0316139 A1) discloses an imaging apparatus that includes: a screen generating unit which generates a help screen by displaying allocation parameter corresponding to each of operation units on an operation unit layout drawing indicating positions of the operation units on the basis of a parameter database showing the operation unit allocated to each of the allocation parameters; and a display change judgment unit which judges whether to change the display state of the operation unit layout drawing, wherein the screen generating unit changes the angle of the operation unit layout drawing when there are operation unit layout drawings drawn from different angles and when the display change judgment unit judges to change the display state.
Fukushima et al. (U.S. Patent Publication Number 2019/0075241 A1) discloses an image capturing control apparatus. An image capturing control unit controls image capturing by an image capturing unit based on setting values of a plurality of setting items. A selection unit selects a setting item from among the plurality of setting items. A changing unit changes the setting value of the setting item selected by the selection unit to a setting value that is selected in accordance with a first operation from among a plurality of setting values that correspond to the selected setting item and a specific setting value to which one of the plurality of setting values that is automatically determined in accordance with predetermined processing is applied. 
Oyama (U.S. Patent Publication Number 2018/0234621 A1) discloses an image capturing apparatus that has a first display capable of displaying a predetermined item. A detection unit is provided that detects a touch operation on a touch panel. An operation unit (70) is operated by a finger of a same hand of a finger that operates the touch panel. A control unit is provided to control display the predetermined item at a position on the first display based on a position at which touch is started on the touch panel. The predetermined item is displayed on a position moved from the position where the predetermined item is displayed before the touch position is moved by an amount corresponding to the moved amount of the touch position, and not to move the predetermined item in response to starting of the touch.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        August 3, 2022